Citation Nr: 1111791	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-14 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a family member


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1950 to July 1954.  Awards include a Korean Service Medal.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision dated in September 2007 of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama which denied entitlement to service connection for PTSD.  

The Board notes that the Veteran originally filed a claim of entitlement to service connection for PTSD; however, the medical evidence indicates that he has been diagnosed with other psychiatric diagnoses in addition to PTSD, including depression.  As such, the Board has re-characterized the issue as entitlement to an acquired psychiatric disorder, as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

In February 2011 the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in Montgomery, Alabama.  The transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.




REMAND

The Veteran seeks service connection for PTSD, related to service in Korea.  

In order for service connection for PTSD to be awarded, three elements must be present: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).

Significantly, during the pendency of this appeal, the regulation pertaining to service connection for PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)) and 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).

The Veteran has been diagnosed with PTSD, including Axis I diagnoses in 2003 and 2006 of "posttraumatic stress disorder, combat related."  These diagnoses are based on his claims that, while serving with the Air Force "K-13" in Korea in late 1953 and early 1954, he came under bomb attacks from Korean MIGs.  He says that he witnessed the death of a comrade whose head was blown off, and witnessed severe injuries to another comrade in a foxhole.  DD-214 shows that he was awarded a Korean Service Medal, but there is no other corroborative evidence in the claims file.

While the Veteran's testimony indicates fear of hostile military activity and this fear appears to be the basis for a VA psychologist's April 2008 diagnosis of PTSD, it is not clear whether this diagnosis, made prior to the recent amendment to the PTSD regulation, is adequate to confirm that the claimed stressor was adequate to support a diagnosis of PTSD in conformance with the amendment.  Moreover, the evidence does not sufficiently indicate that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.   Significantly, however, the National Personnel Records Center (NPRC) indicated in response to the RO's request for service treatment records (STRs) that these records were likely destroyed by fire, and, in response to the RO's request for service personnel records (SPRs) that standard source documents were not available.  The NPRC consequently sent only a copy of the Veteran's DD Form 214 in response to the RO's request for SPRs.  Thus, the statement in the March 2011 memorandum of the U.S. Army and Joint Services Records Research Center (JSRRC) PTSD Coordinator that a PIES request was submitted for the Veteran's personnel file dealing with PTSD and those records were received on January 31, 2007 is misleading.  The requested personnel records were not received.

Because the STRs and SPRs are unavailable through no fault of the Veteran, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened in this case.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  This is particularly true here, where the circumstances of the Veteran's service are an important factor in adjudicating his claim, especially under the recent amendment to the PTSD regulation.

Although the Veteran has not been precise as to the dates of the claimed stressors, given the missing SPRs, his statements indicating that they likely occurred at the end of 1953 to the beginning of 1954 should be considered sufficiently specific to warrant requests for records relating to the claimed stressors from two 60 day periods of time, November to December 1953 and January to February 1954.  The RO/AMC should also consider whether there are any other alternative sources from which the SPRs could be requested.  Should efforts to obtain any records be unsuccessful, the RO should notify the Veteran in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1).

In addition, the RO/AMC should provide notice to the Veteran with regard to the recent amendment to the PTSD regulation.  38 C.F.R. §§ 19.29, 19.31 (2010).

Accordingly, the claim for entitlement to service connection for PTSD is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notice of the recent amendment to the PTSD regulation and any other appropriate notice.

2.   Contact the JSRRC or other appropriate records custodian and request information relating to the Veteran's claimed stressors from two 60 day periods of time, November to December 1953 and January to February 1954, with the unit and location information already provided.  Consider whether any alternative sources of information regarding the Veteran's service in Korea are available and request relevant records from any such source of information.  If any requested records are not available, notify the Veteran in accordance with 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e)(1). 

3.  After completion of the above, and any other development deemed necessary, make a determination for each of the Veteran's alleged stressors, including as to whether it is consistent with the circumstances, conditions, or hardships of his service in Korea.  Then, accord the Veteran a VA psychiatric examination, if deemed warranted, or obtain a medical opinion, as necessary, as to whether a claimed stressor is adequate to support a diagnosis of PTSD and the symptoms are related to the claimed stressor.

4.  Then, review any additional evidence and readjudicate the claim, including consideration of the recent amendment to the PTSD regulation.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1).  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

